Citation Nr: 1721110	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a sleep disability, including as secondary to service-connected tinnitus.

2. Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which the RO denied service connection for bilateral hearing loss and sleep problems.

In April 2015 and September 2015, the Board remanded the issue for further development, specifically, to afford the Veteran VA examination to determine the etiology of his claimed disorders. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran does not have a currently diagnosed sleep disability.

2. Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; bilateral hearing loss has not been caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1. A sleep disability was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. Bilateral hearing loss was not incurred or aggravated in service, may not be presumed to have been incurred therein, and is not due to or the result of service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated March 2010. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records and VA treatment and examination reports. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). When an organic disease of the nervous system such as hearing loss is manifested to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service. 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be awarded on secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

A hearing loss disability for VA compensation purposes is defined by regulation, and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service. The threshold for normal hearing is 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155 (1993).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Sleep Disability

The Veteran contends that he is entitled to service connection for a sleep disability secondary to his service connected tinnitus. A review of the evidence of record reveals no diagnosis of a sleep disorder.

A May 2015 VA examination recorded the Veteran's complaints of abnormality with his hearing described as "loud static" which interferes with his ability to sleep. He reports that he can sleep but cannot fall asleep as quickly as he would like. The examiner opined that studies have failed to show a causal relationship between a sleep related disorder and fragmented sleep with tinnitus. He further opined that it is less likely than not that the Veteran's claimed sleep condition is proximately due to or the result of the Veteran's service connected tinnitus.

An April 2016 VA examination similarly reported the Veteran's complaints of frustration with tinnitus manifesting in trouble falling back to sleep after awakening to urinate. He reported that it takes an average of twenty minutes to fall back asleep after waking each night, but approximately three times a month he experiences wakefulness of sixty minutes. The examiner reviewed treatment records dated from 2009 to 2015 and found no symptoms of a sleep disorder. The examiner opined that the Veteran did not have a level of sleep impairment which meets the criteria for a DSM-5 sleep disorder diagnosis. He further opined that there is no clear causal link between tinnitus and sleep disorders.    

Reviewing the claim for service connection, the Board notes that service treatment records, private treatment records, and VA treatment records are all silent as to diagnosis of a sleep disability. 

To the extent that the Veteran claims to have a sleep disorder, as a lay person, he has not shown that he has specialized training sufficient to render such a diagnosis. In this regard, medical testing and expertise is necessary to diagnose sleep disorders. Accordingly, the Veteran's lay opinion as to the diagnosis of a claimed sleep disorder is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim"). In this case, there is no medical evidence of record showing that the Veteran has a current sleep disorder. This is so for the entirety of the appeal period. Accordingly, as the there is no competent evidence of a current disability, there is no basis upon which service connection can be awarded. Thus, the claim for service connection for a sleep disability is denied. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a sleep disability, the doctrine is not for application. See Gilbert, 1 Vet. App. at 56.

B. Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss, both on a direct basis and as secondary to his service connected tinnitus.  

Service treatment records are silent as to complaints about the Veteran's hearing. An audiological service entrance examination dated October 1960 reflects the Veteran had no hearing loss for VA compensation purposes in either ear. An audiological discharge examination dated September 1964 reflected the Veteran had no hearing loss for VA compensation purposes in either ear. 

Private medical treatment records dated July 2009 reflect the Veteran reporting bilateral hearing loss which began in active service around 1962. He was diagnosed at that time with mild sensorineural hearing loss in his right ear and mild/moderate sensorineural hearing loss in his left ear. The treatment provider did not provide an opinion as to the etiology of the Veteran's hearing loss.
	
A May 2015 VA audiological examination revealed pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 hertz (Hz) were as follows: 30, 25, 20, 35, and 40, and for the left ear: 30, 25, 30, 35, and 50. A Maryland CNC test for the right ear was scored at 100%, and the left ear was scored at 98%. The examiner gave a negative etiological opinion, finding that as the Veteran's service entrance and discharge examinations reflected no hearing loss of either ear, the claimed bilateral hearing loss was not due to or aggravated by active service. Also, the examiner found the Veteran's hearing loss was less than likely caused or aggravated by his service-connected tinnitus. However, no rationale was provided for this opinion.

A VA medical opinion dated April 2016 reflects that the examiner reviewed the October 1960 and September 1964 audiograms and opined that the Veteran's hearing actually improved from date of entry of service to date of discharge. He thus found that the Veteran's hearing loss was less likely than not due to, aggravated by, or the result of active service. In so finding, the examiner discussed the acoustic studies of animals cited in the September 2015 examination, noting  that there are "no human studies available to corroborate the findings of these animal modeled studies," meaning that the hypothesis that delayed hearing loss can be associated with noise exposure cannot be substantiated. Furthermore, the examiner opined that the Veteran's claimed hearing loss is in no way due to his service connected tinnitus, calling a nexus between the two disabilities "a physiologic impossibility." In so finding, the examiner noted that tinnitus is not caused by "noise" in the ears but originates in the auditory nerve in the brain. 

Based upon the available record, the Board finds, first, that the weight of the evidence is against a finding that the Veteran's bilateral hearing loss disability was caused or aggravated by his active military service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). The Board further finds the evidence fails to establish that the Veteran's bilateral hearing loss was caused or aggravated by his service connected tinnitus at any time during the appeal period. The findings of the April 2016 VA examination are persuasive and based upon adequate rationale, and the Board gives them great probative weight. The examiner is shown to have reviewed of the evidence then of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, even conceding the Veteran's exposure to noise while in service, the April 2016 VA examiner found no link between any current hearing loss and military service based on the record. Noting that the evidence did not show any hearing loss at the Veteran's separation from active duty and in fact showed an improvement in hearing acuity at separation, the VA examiner opined that it was not at least as likely as not that any current hearing loss was related to the Veteran's service. Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from service. 38 C.F.R. §§ 3.307, 3.309. Further, the Board finds persuasive the absence of probative medical evidence showing a nexus between the Veteran's service and current hearing loss. In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of in-service noise exposure but nonetheless concluded that it was less likely than not that his current hearing loss was due to in-service noise exposure or otherwise related to service. Additionally, the VA examiner offered a clear rationale for his opinion that the Veteran's hearing loss is not likely related to service-connected tinnitus, relying on both the medical records and his medical expertise. Specifically, the examiner concluded that the Veteran's hearing loss has not been caused or worsened by tinnitus, describing that the current state of medical knowledge considers a nexus between the two disabilities "a physiologic impossibility."

Full consideration has been given to the Veteran's assertions that he has bilateral hearing loss secondary to his service connected tinnitus as well as his assertions that he was exposed to noise during service which perhaps caused bilateral hearing loss.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case, the presence and etiology of hearing loss disabilities, fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis and etiology of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence does not constitute competent evidence and lacks probative value. 

In conclusion, the Board finds that direct service connection for bilateral hearing loss is not warranted. The Board also finds that service connection for bilateral hearing loss secondary to service connected tinnitus is not warranted. When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. See Gilbert, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim, and it must be denied.


ORDER

Entitlement to service connection for a sleep disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


